Appeal by petitioner from an order of the Supreme Court denying and dismissing his petition purporting to be an application for a declaratory judgment pursuant to section 230 of the Correction Law. The lower court has treated the application and petition as a proceeding under article 78 of the Civil Practice Act. The proceeding involves a construction of section 230 of the Correction Law with reference to credit for time earned for good behavior. The question presented is the same as that decided in Matter of Colin v. New York State Parole Board (13 A D 2d 555). Order unanimously affirmed.